Cite as 26 I&N Dec. 623 (BIA 2015)

Interim Decision #3843

Matter of P. SINGH, Attorney
Decided as amended June 25, 20151
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
An attorney who admitted to engaging in conduct prejudicial to the administration of
justice by enlisting his legal assistant to impersonate him during multiple telephonic
appearances before Immigration Judges was appropriately suspended from practice
before the Immigration Courts, the Board of Immigration Appeals, and the Department of
Homeland Security for a period of 16 months and prohibited from appearing
telephonically in the Immigration Courts for 7 years.
FOR RESPONDENT: David J. Chapman, Esquire, Fargo, North Dakota
FOR EXECUTIVE OFFICE FOR IMMIGRATION REVIEW, OFFICE OF GENERAL
COUNSEL: Jennifer J. Barnes, Disciplinary Counsel; Christina Baptista, Associate
General Counsel
FOR THE DEPARTMENT OF HOMELAND SECURITY: Diane H. Kier, Associate
Legal Counsel
BEFORE:
Members.

Board Panel:

HOLMES, MILLER, and GUENDELSBERGER, Board

HOLMES, Board Member:

In an August 13, 2014, decision, an Immigration Judge, acting as the
Adjudicating Official in this case, issued a decision and order in which he
suspended the respondent from practice before the Immigration Courts, the
Board of Immigration Appeals, and the Department of Homeland Security
(“DHS”) for 16 months. The respondent was also prohibited from
appearing telephonically in the Immigration Courts for 7 years. The
respondent filed an appeal with the Board.2 Both he and the Executive
Office for Immigration Review (“EOIR”) Disciplinary Counsel have filed
1

The Office of General Counsel for the Executive Office for Immigration Review
submitted a request that we designate our December 29, 2014, order in this case as a
precedent. While the respondent’s counsel has opposed this request, the request is
granted. This amended order makes editorial changes consistent with our designation of
the case as a precedent.
2
The respondent’s request to present oral argument before the Board is denied.

623

Cite as 26 I&N Dec. 623 (BIA 2015)

Interim Decision #3843

briefs, which we have considered in reaching this decision. The
respondent’s appeal will be dismissed.
The respondent is a licensed attorney in California. The EOIR
Disciplinary Counsel initiated these disciplinary proceedings by filing a
Notice of Intent To Discipline on January 9, 2014, and sought to have the
respondent suspended from practice for 2 years. The DHS then asked that
the respondent be similarly suspended from practice before that agency.
The EOIR Disciplinary Counsel specifically alleged that, on at least
eight occasions, the respondent enlisted his legal assistant to appear in
his place and impersonate him during telephonic appearances before
Immigration Judges. The EOIR Disciplinary Counsel alleged that the
respondent assisted and facilitated the unlawful practice of law in at least
eight cases in violation of 8 C.F.R. § 1003.102(m) (2014); knowingly made
false statements of material fact to an officer of the Department of Justice in
violation of 8 C.F.R. § 1003.102(c); engaged in conduct prejudicial to the
administration of justice in violation of 8 C.F.R. § 1003.102(n); and failed
to provide competent representation to a client in violation of 8 C.F.R.
§ 1003.102(o).
The respondent conceded that he had violated 8 C.F.R. § 1003.102(n).
He admitted that improper telephone appearances took place as early as
2011 and happened in eight more cases not mentioned in the Notice
of Intent To Discipline. The Adjudicating Official sustained all charges
except the charge brought under 8 C.F.R. § 1003.102(c).
We review findings of fact to determine whether they are “clearly
erroneous.” 8 C.F.R. §§ 1003.1(d)(3)(i); 1003.106(c) (2015). We review
questions of law, discretion, and judgment and all other issues in appeals
de novo. Matter of Kronegold, 25 I&N Dec. 157, 159−60 (BIA 2010);
8 C.F.R. §§ 1003.1(d)(3)(ii); 1003.106(c).
We have considered the arguments raised on appeal by the respondent
and find no reason to disturb the factual findings or any other conclusion or
ruling reached by the Adjudicating Official. We will therefore adopt and
affirm the Adjudicating Official’s order with the following comments.
See, e.g., Matter of Burbano, 20 I&N Dec. 872, 874 (BIA 1994) (noting
that adoption or affirmance of a decision of an Immigration Judge, in whole
or in part, is “simply a statement that the Board’s conclusions upon review
of the record coincide with those which the Immigration Judge articulated
in his or her decision”).
As stated, we concur with the Adjudicating Official’s findings and
analysis and his determination that the respondent violated 8 C.F.R.
§§ 1003.102(m), (n), and (o). Specifically, we agree with his determination
that the fact that the respondent “either instructed or knowingly permitted
[the legal assistant] to impersonate him on even one occasion qualifies as
624

Cite as 26 I&N Dec. 623 (BIA 2015)

Interim Decision #3843

assistance in the unauthorized practice of law.” In any event, as the
Adjudicating Official found, the respondent admitted that he had engaged
in conduct prejudicial to the administration of justice in violation of
8 C.F.R. § 1003.102(n). This conduct, which dated back to 2011, involved
16 immigration cases and various Immigration Courts.
In light of these findings, we agree that it was in the public interest to
sanction the respondent. See 8 C.F.R. 1003.102 (stating that where a
practitioner violates one or more of the regulatory grounds for sanctions,
“[i]t is deemed to be in the public interest for an adjudicating official or the
Board to impose disciplinary sanctions”). Further, we agree that the
discipline imposed is reasonable and fair. The respondent’s act of enlisting
his legal assistant to impersonate him is a serious offense that warrants
the sanctions the Adjudicating Official imposed after carefully weighing
the aggravating and mitigating factors presented. Regardless of whether
the respondent violated the other regulatory provisions, the disciplinary
sanctions imposed in this case are appropriate.
See 8 C.F.R.
§§ 1003.101(a)(1)−(4) (2015).
The respondent argues that the Adjudicating Official erred by excluding
the testimony of Ellen A. Pansky. According to Ms. Pansky’s resume, she
is a “California Bar Certified Specialist in the area of legal malpractice
law.” The respondent claims that Ms. Pansky would have testified
concerning the reciprocal discipline that the California Bar was likely to
impose against him. The Adjudicating Official found that the evidence
would have been “insufficiently probative” given that Ms. Pansky is not an
expert concerning immigration disciplinary proceedings. We agree. As
argued by the EOIR Disciplinary Counsel, Ms. Pansky’s testimony
regarding the nature of possible sanctions by the California Bar would be
speculative and, in any event, not relevant to these proceedings.
We are also unpersuaded by the respondent’s claim that he was barred
by client confidentiality concerns from fully defending himself against the
allegations of the EOIR Disciplinary Counsel. The respondent has not
established that such a duty precluded him from presenting a fair defense
against the charges.
Pursuant to 8 C.F.R. § 1003.107(b) (2015), the respondent may petition
for reinstatement to practice before the Board, the Immigration Courts, and
the DHS after 1 year has elapsed. To be reinstated, the respondent must
show that he meets the regulatory definition of an “attorney” in 8 C.F.R.
§ 1001.1(f) (2015). He will also have the burden to demonstrate “by clear
and convincing evidence that he . . . possess[es] the moral and professional
qualifications required to appear before the Board and the Immigration
Courts or DHS, or before all three authorities, and that his . . . reinstatement

625

Cite as 26 I&N Dec. 623 (BIA 2015)

Interim Decision #3843

will not be detrimental to the administration of justice.” 8 C.F.R.
§ 1003.107(b)(1); see also Matter of Krivonos, 24 I&N Dec. 292
(BIA 2007).
Accordingly, the respondent’s appeal will be dismissed.
ORDER: The respondent’s appeal is dismissed, and the Adjudicating
Official’s decision is affirmed.
FURTHER ORDER: The respondent is suspended from practice
before the Immigration Courts, the Board of Immigration Appeals, and the
DHS for a period of 16 months, effective 15 days from December 29, 2014,
pursuant to 8 C.F.R. § 1003.106(c).
FURTHER ORDER: The respondent is prohibited from appearing
telephonically in the Immigration Courts for 7 years, effective 15 days from
December 29, 2014, pursuant to 8 C.F.R. § 1003.106(c).
FURTHER ORDER: The respondent is directed to promptly notify,
in writing, any clients with cases currently pending before the Board, the
Immigration Courts, or the DHS that he has been suspended from
practicing before these authorities.
FURTHER ORDER: The respondent shall maintain records to
evidence compliance with this order.
FURTHER ORDER: The Board directs that the contents of this
notice be made available to the public, including at Immigration Courts and
appropriate offices of the DHS.
FURTHER ORDER: The respondent may petition the Board for
reinstatement to practice before the Board, the Immigration Courts, and the
DHS pursuant to 8 C.F.R. § 1003.107(b).

626

